Case 8:21-cv-01123-KKM-AAS Document 1 Filed 05/10/21 Page 1 of 13 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION



MICHAEL PELFREY, an individual,                         CIVIL ACTION

                    Plaintiff,
                                                        Case No. 8:21-cv-1123
v.
                                                        Judge:
CITY OF NORTH PORT, a Florida municipal
corporation,                                            Mag. Judge:

                    Defendant.


               COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, MICHAEL PELFREY (“PELFREY” or

“Plaintiff”), by and through undersigned counsel, and states the following for his

Complaint:

                                 CAUSES OF ACTION

      1.     This is an action brought under the Age Discrimination in

Employment Act (ADEA) and the Florida Civil Rights Act (FCRA) for (1)

retaliation violation of the ADEA, and (2) retaliation in violation of the FCRA.

                                     PARTIES

      2.     The Plaintiff, MICHAEL PELFREY (“PELFREY”) is an individual

and a resident of Florida who was employed by the Defendant.



                                         1
Case 8:21-cv-01123-KKM-AAS Document 1 Filed 05/10/21 Page 2 of 13 PageID 2




      3.    The Defendant is a Florida municipal corporation in Sarasota County,

Florida, and employed PELFREY as a police officer. The Defendant employed

PELFREY in Sarasota County, Florida.

      4.    At all material times, the Defendant employed greater than twenty

(20) employees.

                         JURISDICTION AND VENUE

      5.    This Court has jurisdiction of this matter under 28 U.S.C. §1331.

      6.    This Court has supplemental jurisdiction over PELFREY’s state law

claims pursuant to 28 U.S.C. §1367.

      7.    Venue is proper in the United States District Court for the Middle

District of Florida because the Plaintiff resides in Sarasota County, and the

Defendant conducts business in, and some or all of the events giving rise to

Plaintiff’s claims occurred in Sarasota County, Florida, which is within the Middle

District of Florida. Venue is proper in the Tampa Division under Local Rule

1.02(b)(5) since Sarasota County is within the Tampa Division.

      8.    PELFREY timely files the instant action within 90-days of his receipt

of the EEOC’s Notice of Right to Sue. (See Exhibit A).

                          GENERAL ALLEGATIONS

      9.    PELFREY began his employment with the Defendant on October 22,

2015 and was employed as the Assistant Chief of Police.



                                         2
Case 8:21-cv-01123-KKM-AAS Document 1 Filed 05/10/21 Page 3 of 13 PageID 3




      10.   PELFREY was born in 1957 and thus was well over the age of 40 at

the time of his employment with and termination by the Defendant.

      11.   PELFREY always performed his assigned duties in a professional

manner and was very well qualified for his position.

      12.   PELFREY received good to very good performance reviews until an

opening for the position of chief of police became available, a position for which

he was very well qualified given his nearly forty (40) years in law enforcement.

      13.   However, on or about January 30, 2018, the outgoing-Chief of Police

(Kevin Vespia) approached PELFREY and asked PELFREY what his “exit

strategy” was for leaving the employment of the Defendant.

      14.   Vespia sought details regarding PELFREY’s plans to retire and

sought to elicit information as to how much longer he planned to work.

      15.   PELFREY informed Vespia that he had no intention of leaving his

employment and would not do so.

      16.   PELFREY had previously informed Vespia that he was interested in

applying for the chief’s position that soon would be vacant.

      17.   However, Vespia strongly intimated that he wanted his position filled

by an underqualified person under the age of 40.

      18.   After objecting to Vespia’s request to resign, PELFREY was then told

by Vespia on or about March 1, 2018 that he could either resign or that he would

find a reason to open an Internal Affairs (IA) investigation to fire PELFREY. This

                                        3
Case 8:21-cv-01123-KKM-AAS Document 1 Filed 05/10/21 Page 4 of 13 PageID 4




is almost precisely the same thing he told Mr. Steve Uebelacker after Uebelacker

engaged in activity protected by the PWA. There too, Vespia did indeed open an

IA and fire Uebelacker for pretextual reasons, which resulted in the Defendant

having to pay nearly $100,000.00 to settle Mr. Uebelacker’s claims.

      19.    The Defendant’s IA, however, stated that it sought to terminate

PELFREY for what was actually his engagement in activity protected by the PWA.

      20.    Specifically, Vespia was paranoid about any complaints of dog bites

by canine officers after a series of publicly embarrassing lawsuits that alleged

wrongdoing by the Defendant under Vespia’s watch, which lawsuits resulted in

expensive settlements paid to the plaintiffs.

      21.    In late October 2017, approximately eight (8) of the Defendant’s police

officers were involved in yet another situation where canines took down a suspect.

      22.    Knowing that an investigation would have to take place into the

propriety of the use of such force, Vespia instructed PELFREY “to get ahead of this

situation” and speak to the officers to coordinate their stories. PELFREY refused

such a command because it is both in violation of the Defendant’s policies,

Florida’s Police Officer’s Bill of Rights and Florida law prohibiting the interference

with an internal affairs investigation.

      23.    None of the Defendant’s allegations against PELFREY are true, nor

are they bona fide reasons for terminating PELFREY.



                                          4
Case 8:21-cv-01123-KKM-AAS Document 1 Filed 05/10/21 Page 5 of 13 PageID 5




      24.   In fact, all of the Defendant’s purported allegations of wrongdoing

against PELFREY were for events that supposedly occurred months prior to

PELFREY’s objections to age discrimination. To the extent such events are true,

which they are not, they would have been known by the Defendant at the time

they happened but the Defendant took no timely action against PELFREY for the

same until PELFREY objected to age discrimination. What’s more, if such events

were really true, Vespia would not have appointed PELFREY Acting Chief during

his month long absence in December 2017.

      25.   PELFREY objected to being asked to resign, which is merely pretext

for age discrimination and, upon doing so, have been subjected to retaliation.

      26.   The Defendant terminated PELFREY on June 22, 2018.

      27.   The Defendant then replaced PELFREY with a less-qualified person

substantially younger than him.

      28.   Pursuant to Florida Administrative Code, the Defendant completed

an “Affidavit of Separation” shortly after PELFREY was terminated.

      29.   This original Affidavit of Separation was completed under oath by

Chief Morales in 2018.

      30.   In it, the Defendant swears that PELFREY was only “Terminated for

violation of agency or training school policy not involving a moral character

violation defined in Rule 11B-27.0011, F.A.C.”



                                        5
Case 8:21-cv-01123-KKM-AAS Document 1 Filed 05/10/21 Page 6 of 13 PageID 6




      31.    While PELFREY never should have been fired in the first place, the

Defendant’s contemporaneous and sworn Affidavit plainly stated PELFREY was

not terminated for any moral character violation.

      32.    This led to Pelfrey initiating legal action against the Defendant on

August 20, 2018 (FLMD Case No. 8:18-cv-02072-EAK-SPF).

      33.    After more than a year of hard-fought litigation, the parties then

attended mediation on November 25, 2019 and reached a formal settlement.

      34.    A key part of the settlement was that the parties agreed PELFREY was

to be reinstated.

      35.    PELFREY was reinstated on February 24, 2020, and he resigned the

next day.

      36.    As PELFREY was employed by a certified law enforcement agency,

the Defendant was legally bound to complete an Affidavit of Separation, which is

required upon the separation from employment of any certified law enforcement

officer in the State of Florida.

      37.    However, following PELFREY’s February 25, 2020 resignation, the

Defendant has refused to complete the legally-required Affidavit of Separation

and instead has continued to have a 2018 Affidavit of Separation it filed with the

Florida Department of Law Enforcement that indicates PELFREY was “terminated

for violation of agency or training school policy,” when in fact, PELFREY has now



                                        6
Case 8:21-cv-01123-KKM-AAS Document 1 Filed 05/10/21 Page 7 of 13 PageID 7




been fully reinstated and resigned in good standing and while not the subject of

any investigation or adverse employment action.

        38.   The Defendant has stated that submitting an Affidavit of Separation

for PELFREY’s February 2020 separation indicating that PELFREY resigned in

good standing while not under investigation is prohibited by Florida Law

“because of the nature of the sustained allegation of untruthfulness against Mr.

Pelfrey.”

        39.   But that is an utter falsehood because the claims surrounding

PELFREY’s June 22, 2018 termination were completely extinguished pursuant to

the November 25, 2019 Settlement Agreement, and the Defendant’s 2018 Affidavit

of Separation had nothing to do with why PELFREY resigned on February 25,

2020.

        40.   In February 2020, PELFREY resigned (i) freely and voluntarily, (ii)

while under no investigation and (iii) while not the subject of any complaint.

Stated simply, he was a law enforcement officer who was in good standing when

he resigned, and there is no lawful reason why the City has refused to complete a

proper Affidavit of Separation in 2020 other for retaliatory means.

        41.   The Defendant openly admits that it has completely failed to comply

with F.S. §943.139(2).




                                        7
Case 8:21-cv-01123-KKM-AAS Document 1 Filed 05/10/21 Page 8 of 13 PageID 8




      42.     It has been nearly 3-years since Mr. Pelfrey was originally terminated

from his employment with the Defendant and he has since unsuccessfully applied

for 446 different law enforcement jobs.

      43.     Despite an impeccable record of employment prior to working for the

Defendant, PELFREY has been unable to obtain employment because of the

Defendant’s failure to complete a proper Affidavit of Separation in regard to

PELFREY’s February 25, 2020 resignation.

      44.     Despite repeated demands for compliance, the Defendant has

consistently refused to complete a new and legally-required Affidavit of

Separation, which is in retaliation for PELFREY having successfully prosecuted

his age discrimination and retaliation claims in federal court and for having

required the Defendant to pay a substantial sum to settle those claims.

            COUNT I – VIOLATION OF THE ADEA- RETALIATION

      45.     Plaintiff incorporates by reference Paragraphs 1-44 of this Complaint

as though fully set forth below.

      46.     Following PELFREY’s settlement of his age discrimination claims, the

Defendant retaliated by refusing to complete a legally required Affidavit of

Separation.

      47.     PELFREY’s objection to age discrimination through litigation

constitutes a protected activity because such requests were in furtherance of rights

secured to him by law.

                                          8
Case 8:21-cv-01123-KKM-AAS Document 1 Filed 05/10/21 Page 9 of 13 PageID 9




        48.   Said protected activity was the proximate cause of the Defendant’s

negative employment actions against PELFREY.

        49.   As a direct and proximate result of the violations of the ADEA, as

referenced and cited herein, PELFREY has lost all of the benefits and privileges of

his employment and has been substantially and significantly injured in his career

path.

        50.   As a direct and proximate result of the violations of the ADEA, as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against him, PELFREY is entitled to all relief necessary to make

him whole as provided for under the ADEA.

        51.   As a direct and proximate result of the Defendant’s actions, PELFREY

has suffered damages, including but not limited to, a loss of employment

opportunities, loss of past and future employment income and fringe benefits,

humiliation, and non-economic damages for physical injuries, mental and

emotional distress.

        52.   PELFREY has exhausted his administrative remedies and this count

is timely brought.

        WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:




                                         9
Case 8:21-cv-01123-KKM-AAS Document 1 Filed 05/10/21 Page 10 of 13 PageID 10




      i.      Injunctive relief directing Defendant to cease and desist from all

              retaliation against employees who engage in statutorily protected

              acts;

      ii.     Back pay and all other benefits, perquisites and other compensation

              for employment which plaintiff would have received had he

              maintained his position with the Defendant, plus interest, including

              but not limited to lost salary and bonuses;

      iii.    Front pay, including raises, benefits, insurance costs, benefits costs,

              and retirement benefits;

      iv.     Reimbursement of all expenses and financial losses Plaintiff has

              incurred as a result of the Defendant’s actions;

      v.      Declaratory relief declaring the acts and practices of the Defendant to

              be in violation of the statute cited above;

      vi.     Reasonable attorney's fees plus costs;

      vii.    Liquidated damages, and;

      viii.   Such other relief as this Court shall deem appropriate.

COUNT IV – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992-
                       RETALIATION

      53.     Plaintiff incorporates by reference Paragraphs 1-44 of this Complaint

as though fully set forth below.




                                          10
Case 8:21-cv-01123-KKM-AAS Document 1 Filed 05/10/21 Page 11 of 13 PageID 11




        54.   Following PELFREY’s settlement of his age discrimination claims, the

Defendant retaliated by refusing to complete a legally required Affidavit of

Separation.

        55.   PELFREY’s objection to age discrimination through litigation

constitutes a protected activity because such requests were in furtherance of rights

secured to him by law.

        56.   Said protected activity was the proximate cause of the Defendant’s

negative employment actions against PELFREY.

        57.   As a direct and proximate result of the violations of the ADEA, as

referenced and cited herein, PELFREY has lost all of the benefits and privileges of

his employment and has been substantially and significantly injured in his career

path.

        58.   As a direct and proximate result of the violations of the ADEA, as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against him, PELFREY is entitled to all relief necessary to make

him whole as provided for under the ADEA.

        59.   As a direct and proximate result of the Defendant’s actions, PELFREY

has suffered damages, including but not limited to, a loss of employment

opportunities, loss of past and future employment income and fringe benefits,

humiliation, and non-economic damages for physical injuries, mental and

emotional distress.

                                        11
Case 8:21-cv-01123-KKM-AAS Document 1 Filed 05/10/21 Page 12 of 13 PageID 12




       60.     PELFREY has exhausted his administrative remedies and this count

is timely brought.

   WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right,

and:

       i.      Injunctive relief directing the Defendant to cease and desist from all

               retaliation against employees who engage in statutorily protected

               acts;

       ii.     Back pay and all other benefits, perquisites and other compensation

               for employment which plaintiff would have received had he

               maintained his position with the Defendant, plus interest, including

               but not limited to lost salary and bonuses;

       iii.    Front pay, including raises, benefits, insurance costs, benefits costs,

               and retirement benefits;

       iv.     Reimbursement of all expenses and financial losses Plaintiff has

               incurred as a result of Defendant’s actions;

       v.      Declaratory relief declaring the acts and practices of the Defendant to

               be in violation of the statute cited above;

       vi.     Reasonable attorney's fees plus costs;

       vii.    Compensatory damages;

       viii.   Punitive damages, and;

       ix.     Such other relief as this Court shall deem appropriate.

                                           12
Case 8:21-cv-01123-KKM-AAS Document 1 Filed 05/10/21 Page 13 of 13 PageID 13




                           DEMAND FOR JURY TRIAL

      Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United

States, the Plaintiff demands a trial by jury as to all issues triable as of right.



                                  Respectfully submitted,



Dated: May 10, 2021               /s/ Benjamin H. Yormak
                                  Benjamin H. Yormak
                                  Florida Bar Number 71272
                                  Trial Counsel for Plaintiff
                                  Yormak Employment & Disability Law
                                  9990 Coconut Road
                                  Bonita Springs, Florida 34135
                                  Telephone: (239) 985-9691
                                  Fax: (239) 288-2534
                                  Email: byormak@yormaklaw.com




                                           13
